 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,               Case No.: 18-CR-04612-AJB
11
                 Plaintiff,
12                                           JUDGMENT AND ORDER
                                             GRANTING THE UNITED STATES’
13         v.                                MOTION TO DISMISS THE
                                             INFORMATION
14   MARIBEL BELTRAN,
15
                 Defendant.
16
17
18        This matter comes before the Court upon the application of the United States of
19 America to dismiss without prejudice the Information in this case under Rule 48(a) of
20 the Federal Rules of Criminal Procedure. For reasons stated in the motion, the court
21 finds that the interests of justice and judicial economy are served by granting the
22 requested dismissal.
23        WHEREFORE, IT IS HEREBY ORDERED that the government’s application
24 to dismiss without prejudice the Information is GRANTED.
25         IT IS SO ORDERED.
     Dated: July 18, 2019
26
27
28


30
